UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C (RULE 14c-101) SCHEDULE 14C INFORMATION InformationStatement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: o Preliminary Information Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2) x Definitive Information Statement Green Builders, Inc. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided byExchangeActRule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. THIS IS NOT A NOTICE OF ANNUAL MEETING OF SHAREHOLDERS AND NO SHAREHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER DESCRIBED HEREIN. Green Builders, Inc. 8121 Bee Caves Road Austin, Texas 78746 September 4, 2009 Notice of Proposed Action by Written Consent of the Holders of the Majority of the Voting Power to be taken on or about September 25, 2009. To the Shareholders of Green Builders, Inc. This Information Statement has been filed with the Securities and Exchange Commission and is being furnished, pursuant to Section 14C of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to the holders of the common stock, par value $0.001 per share (the “Common Stock”), of Green Builders, Inc., a Texas Corporation(the “Company,” “we,” “our,” or “us”), to notify such shareholders that pursuant to a written consent by the holders of a majority of the voting power of the Company (the “Majority Shareholders”), the Company intends to take certain action as more particularly described in this Information Statement.Only shareholders of record at the close of business on August 26, 2009 (the “Record Date”) will be given Notice of the Action by Written Consent. The Company is not soliciting proxies. On September 4, 2009, the Company received a written consent in lieu of a meeting of shareholders (the “Action by Written Consent”) executed by the Majority Shareholders entitled to vote as of the Record Date in which the Majority Shareholders elected three directors to the Company’s Board of Directors (the “Board”). The actions to be taken pursuant to the Action by Written Consent shall not become effective until at least twenty (20) calendar days after the mailing of this Information Statement to our shareholders, which is expected to be on or about September 25, 2009. The decision to forgo holding an annual meeting of shareholders and to rely upon the shareholders acting by written consent in lieu of an annual meeting is authorized by Section 3.11 of the Company’s bylaws, which provides that any action which, under applicable provisions of law, may be taken or ratified at a meeting of the shareholders, may be taken or ratified without a meeting if authorized in writing by shareholders holding a majority of the voting power and entitled to vote on the action presented.In order to eliminate the costs and management time involved in holding an annual meeting and in order to effect or ratify the proposals as early as possible, the Board has elected to utilize the Action by Written Consent of the Majority Shareholders.You are urged to read this Information Statement in its entirety for a description of the actions taken by the Majority Shareholders. The entire cost of furnishing this Information Statement will be borne by the Company. The Company will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of the Common Stock held of record by them and will reimburse such persons for their reasonable charges and expenses in connection therewith. The Board has fixed the close of business on the Record Date for the determination of the shareholders who are entitled to receive this Information Statement. This Information Statement is being mailed on or about September 4, 2009 to all shareholders of record as of the Record Date. By order of the Board of Directors, Clark N. Wilson Secretary Austin, Texas September 4, 2009 PROPOSED ACTIONS TO BE TAKEN This Information Statement contains a summary of the material aspects of the actions approved by Board and the Majority Shareholders pursuant to the Action by Written Consent. You are being provided with this information statement pursuant to Section 14C of the Exchange Act and Regulation 14C and Schedule 14C thereunder, and, in accordance therewith, the actions set forth below will not become effective until at least twenty (20) calendar days after the mailing of this Information Statement. ELECTION OF DIRECTORS The Company’s Bylaws allow for the Board to fix the number of directors, and the Board currently consists of three members.On August 10, 2009, the Board nominated all of the current members of the Board to stand for election to the Board to serve until their respective successors are elected and qualified or until their earlier resignation or removal.The following slate of nominees was approved by the Action by Written Consent executed by the Majority Shareholders on September 4, 2009: Name Title Age Began Service Clark N. Wilson Director and Chairman 52 Jay Gouline Director 56 William Weber Director 58 Approval of the nominees required the affirmative vote of a plurality of the shares of common stock entitled to vote for such nominees (the “Requisite Vote”).Each of the nominees received the Requisite Vote pursuant to the Action by Written Consent. Clark N. Wilson has served as the Chairman of the Board and as our President and Chief Executive Officer since October 2005. Beginning in 2002, Mr. Wilson served as a principal in Athena Equity Partners-Hays, L.P., a Texas limited partnership that specialized in commercial real estate investments, which merged with Wilson Family Communities, Inc. in May 2005. Mr. Wilson served as the President and Chief Executive Officer of Clark Wilson Homes, Inc., a subsidiary of Capital Pacific Holdings, from 1992 to 2002. Previously, Mr. Wilson was the President of Doyle Wilson Homebuilder, Inc., serving in that position in 1992. Mr. Wilson served as Vice President of Doyle Wilson Homebuilder, Inc. from 1986 to 1992. Mr. Wilson attended Amarillo College and the University of Texas at Austin, and has nearly 25 years of experience in the homebuilding industry. Jay Gouline has served as a director of our company since March 2006. Since 1982, Mr. Gouline has served as the Managing Member of Mayfield Associates, LLC, and the President of the General Partner of its predecessor in interest, Mayfield Associates Limited Partnership, a private company engaged in real estate acquisition, development and property management activities.From 1982 until 2007, Mr. Gouline also served as President of Springlake Corporation, a private company engaged in real estate acquisition, development and property management activities. Since 1991, Mr. Gouline also has served as an instructor at the Edward Saint John School of Real Estate at Johns Hopkins University. From September 1985 to May 1991, Mr. Gouline served as an instructor at the University of Maryland, University College. Mr. Gouline holds a B.A. in Economics and Political Science from Lake Forest College and an MBA with majors in Finance and Accounting from the University of Chicago. William Weber has served as a director of our company since September 2008.Mr. Weber is the Principal and CEO of Weber Homes, a privately-held home building company involved in acquiring land, processing approvals, land development, construction and sales of new homes.He has served in that capacity since 2005.From 1996 to 2005, Mr. Weber was Division President for the Metro New York/New Jersey division of Pulte Home Corporation.From 1985 to 1996, Mr. Weber served in various capacities, including Vice President of Operations for the New Jersey division of K. Hovnanian Enterprises.Mr. Weber holds a B.B.A. in Marketing from the University of Houston and a MBA in Finance from Sam Houston State University.Mr. Weber is a licensed New Jersey Real Estate Broker. 2 CORPORATE GOVERNANCE On an annual basis each director and executive officer is obligated to complete a Directors and Officers Questionnaire which requires disclosure of any transactions with the Company in which the director or executive officer, or any member of his or her immediate family, have a direct or indirect material interest. The Board is charged with resolving any conflicts of interest involving the Chief Executive Officer, the Chief Financial Officer or any executive officer of the Company. Communications with the Board Shareholders and other interested parties may communicate with one or more members of the Board or the non-management directors as a group in writing by regular mail. The following address may be used by those who wish to send such communications by regular mail: [Board of Directors] or [Name of Individual Director(s)] Green Builders, Inc. c/o Corporate Secretary 8121 Bee Caves Road Austin, Texas78746 Any such communication must contain (i) a representation that the shareholder is a holder of record of stock of the corporation, (ii) the name and address, as they appear on the Company’s books, of the shareholder sending such communication, and (iii) the class and number of shares of Green Builders, Inc. common stock that are beneficially owned by such shareholder. The Board has instructed the Corporate Secretary Counsel to review all communications so received and to exercise his discretion not to forward to the Board correspondence that is inappropriate such as business solicitations, frivolous communications and advertising, routine business matters (i.e. business inquiries, complaints, or suggestions) and personal grievances. However, any director may at any time request the Corporate Secretary to forward any and all communications received by the Corporate Secretary and not forwarded to the Board. Code of Ethics We have adopted a Code of Business Conduct and Ethics that applies to all officers, directors, employees and consultants. The code is intended to comply with Item 406 of Regulation S-B of the Securities Exchange Act of 1934. Our Code of Business Conduct and Ethics is posted on our Internet website under the “Investor Relations” tab of our “Corporate” page. Our Internet website address is www.greenbuildersinc.com. MEETINGS AND COMMITTEES OF THE BOARD Board Meetings The Board of Directors conducts its business through meetings and through its committees.The Board of Directors consisted of five directors at the start of 2008, but one director resigned in August 2008 and a second director resigned in September 2008. Each director is expected to devote sufficient time, energy and attention to ensure diligent performance of his or her duties and to attend all Board, applicable committee and shareholders’ meetings.The Board of Directors met five (5) times during fiscal 2008.During fiscal 2008, each director attended or participated in at least 75% of the aggregate of the meetings held by our Board of Directors and each committee of the Board of Directors on which he or she served during the period for which he or she served.One member of our Board of Directors, Clark N. Wilson, is an employee of Wilson Family Communities, Inc., our wholly-owned subsidiary, and is therefore not an independent director.Jay Gouline and William Weber are non-employee, independent directors under the rules of the NYSE Amex. Board Committees The Board has three standing committees to facilitate and assist the Board in the execution of its responsibilities. The committees are currently the Audit Committee, the Compensation Committee and the Nominating and Corporate Governance Committee. In accordance with best practice, all the committees are comprised solely of non-employee, independent directors.The charter of each committee is available in print to any shareholder who requests it. The table below shows current membership of each of the standing Board committees: Audit Committee Compensation Committee Nominating and Corporate Governance Committee Jay Gouline* William Weber* Jay Gouline* William Weber Jay Gouline William Weber * Denotes Committee Chairman 3 Audit Committee Audit Committee.Our Audit Committee oversees our accounting and financial reporting processes, internal systems of accounting and financial controls, relationships with independent auditors, and audits of financial statements. Specific responsibilities include the following: · selecting, hiring and terminating our independent auditors; · evaluating the qualifications, independence and performance of our independent auditors; · approving the audit and non-audit services to be performed by our independent auditors; · reviewing the design, implementation, adequacy and effectiveness of our internal controls and critical accounting policies; · overseeing and monitoring the integrity of our financial statements and our compliance with legal and regulatory requirements as they relate to financial statements or accounting matters; · reviewing any earning announcements and other public announcements regarding our results of operations in collaboration with our management and independent auditors; and · preparing the report that the Securities and Exchange Commission requires in our annual proxy statement. Our Audit Committee is comprised of Messrs. Gouline and Weber. Mr. Gouline serves as Chairman of the Audit Committee. Our Board of Directors has determined that all members of the Audit Committee are independent under the rules of the Securities and Exchange Commission. The Board further has determined that both Mr. Gouline and Mr.
